                                                                                                     Timothy W. Dore
1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services                                                                                                 Chapter 7
                                                UNITED STATES BANKRUPTCY COURT
                                                WESTERN DISTRICT OF WASHINGTON
                                                        SEATTLE DIVISION


               In Re:                                               §
                                                                    §
               BARNARD, NICHOLAS CLIFTON                            §     Case No. 20-11870 TWD
                                                                    §
                                   Debtor                           §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                       Ronald G. Brown - Chapter 7 Trustee, chapter 7 trustee, submits this Final Account,
               Certification that the Estate has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 3,373.00                                  Assets Exempt: 8,462.21
               (Without deducting any secured claims)

               Total Distributions to Claimants: 8,521.05                  Claims Discharged
                                                                           Without Payment: 133,512.57

               Total Expenses of Administration: 1,978.95


                       3) Total gross receipts of $ 10,500.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 10,500.00 from the liquidation of
               the property of the estate, which was distributed as follows:




          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                Case 20-11870-TWD                    Doc 82   Filed 09/09/21   Ent. 09/09/21 07:47:35    Pg. 1 of 17
                                                    CLAIMS              CLAIMS              CLAIMS               CLAIMS
                                                  SCHEDULED            ASSERTED            ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                     $ 11,819.52                  $ 0.00           $ 0.00                 $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                              NA              1,978.95         1,978.95               1,978.95

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                      NA                   NA                NA                   NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  2,718.54             2,301.12         2,301.12               2,301.12

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  159,781.19          152,054.07         95,348.68               6,219.93

TOTAL DISBURSEMENTS                                 $ 174,319.25            $ 156,334.14      $ 99,628.75          $ 10,500.00


                  4) This case was originally filed under chapter 7 on 07/10/2020 . The case was pending
          for 14 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 09/02/2021                          By:/s/Ronald G. Brown - Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
           Case 20-11870-TWD                    Doc 82     Filed 09/09/21     Ent. 09/09/21 07:47:35   Pg. 2 of 17
                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                    UNIFORM                                         $ AMOUNT
                                                                           TRAN. CODE1                                      RECEIVED

    Preference Clairm                                                          1241-000                                         10,500.00

TOTAL GROSS RECEIPTS                                                                                                           $ 10,500.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                       DESCRIPTION                           UNIFORM              $ AMOUNT
                                                                                                      TRAN. CODE               PAID

NA                                                                                                       NA                            NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                        $ 0.00
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM        CLAIMS
                                                                                    CLAIMS                CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.      SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED              ALLOWED
                                                    CODE      (from Form 6D)

               Santander Consumer USA
               Attn.: Bankruptcy Dept. PO
               Box 560284 Dallas, TX
               75356-0284                                            11,819.52                 NA                    NA                0.00

TOTAL SECURED CLAIMS                                               $ 11,819.52               $ 0.00                $ 0.00            $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 20-11870-TWD                    Doc 82    Filed 09/09/21      Ent. 09/09/21 07:47:35           Pg. 3 of 17
                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

TRUSTEE
COMPENSATION:RONALD G.
BROWN                                     2100-000                    NA              1,800.00         1,800.00         1,800.00


TRUSTEE EXPENSES:RONALD G.
BROWN                                     2200-000                    NA                156.90          156.90            156.90


Axos Bank                                 2600-000                    NA                 22.05           22.05             22.05

TOTAL CHAPTER 7 ADMIN. FEES                                        $ NA             $ 1,978.95       $ 1,978.95        $ 1,978.95
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                   NA               NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                  $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS              CLAIMS
                                                UNIFORM
                                                            SCHEDULED            ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                             (from Form        (from Proofs of    ALLOWED
                                                 CODE
                                                                 6E)               Claim)

            Internal Revenue Service
            Centralised Insolvency Op.PO
            Box 7346Philadelphia, PA
            19101                                                      0.00                  NA             NA               0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 20-11870-TWD                   Doc 82    Filed 09/09/21      Ent. 09/09/21 07:47:35     Pg. 4 of 17
                                                               CLAIMS              CLAIMS
                                                UNIFORM
                                                             SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                 TRAN.                                                              CLAIMS PAID
                                                              (from Form        (from Proofs of     ALLOWED
                                                 CODE
                                                                  6E)               Claim)

            INTERNAL REVENUE
6A          SERVICE                             5800-000           2,718.54              2,301.12       2,301.12         2,301.12

TOTAL PRIORITY UNSECURED                                          $ 2,718.54           $ 2,301.12      $ 2,301.12       $ 2,301.12
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS              CLAIMS
                                                UNIFORM
                                                             SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                 TRAN.                                                              CLAIMS PAID
                                                              (from Form        (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)               Claim)

            1&1 Internet Inc.
            701 Lee Rd. Suite 300
            Chesterbrook, PA 19087                                    34.93                   NA              NA              0.00


            AAC/FSC Clocktower
            Investors
            13725 32nd Ave. NE Seattle,
            WA 98115                                               7,050.85                   NA              NA              0.00


            AT&T
            PO Box 30459 Los Angeles,
            CA 90030                                                  57.08                   NA              NA              0.00


            Amexdsnb
            9111 Duke Blvd Mason, OH
            45040                                                    215.00                   NA              NA              0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 20-11870-TWD                   Doc 82     Filed 09/09/21      Ent. 09/09/21 07:47:35     Pg. 5 of 17
                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)              Claim)

            Bk Of Amer
            Po Box 982235 El Paso, TX
            79998                                                 3,528.00                  NA             NA            0.00


            Cap One Na
            1 S Orange St Wilmington,
            DE 19801                                              3,028.00                  NA             NA            0.00


            Cash Central of WA, LLC
            84 E 2400 N North Logan, UT
            84341-2902                                              460.00                  NA             NA            0.00


            Chase Card
            Po Box 15298 Wilmington,
            DE 19850                                              1,737.00                  NA             NA            0.00


            Code Fellows, LLC
            2901 3rd Ave. Ste. 300
            Seattle, WA 98121                                     5,999.99                  NA             NA            0.00


            Discover Fin Svcs Llc
            Po Box 15316 Wilmington,
            DE 19850                                              6,713.00                  NA             NA            0.00


            Discover Fin Svcs Llc
            Po Box 15316 Wilmington,
            DE 19850                                                360.00                  NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
            Case 20-11870-TWD                   Doc 82    Filed 09/09/21     Ent. 09/09/21 07:47:35   Pg. 6 of 17
                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)              Claim)

            Employment Security
            Department
            P.O. Box 9046 Olympia, WA
            98507                                                     0.00                  NA             NA            0.00


            First Internet Bank Of
            8888 Keystone Xing Ste 1
            Indianapolis, IN 46240                                1,760.00                  NA             NA            0.00


            Flurish Inc. dba LendUp
            237 Kearny St. #372 San
            Francisco, CA 94108                                     287.50                  NA             NA            0.00


            Key Bank N.A.
            PO box 94968 Cleveland, OH
            44101                                                    36.00                  NA             NA            0.00


            Kohls/Chase
            N56 W 17000 Ridgewood Dr
            Menomonee Falls, WI 53051                                 0.00                  NA             NA            0.00


            Marathon Petroleum Co
            539 S Main St Findlay, OH
            45840                                                     0.00                  NA             NA            0.00


            Mobiloans, LLC
            PO Box 1409 Marksville, LA
            71351                                                   800.00                  NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
            Case 20-11870-TWD                   Doc 82    Filed 09/09/21     Ent. 09/09/21 07:47:35   Pg. 7 of 17
                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                 6F)              Claim)

            Plain Green
            93 Mack Road Suite Po Box
            270 Box Elder, MT 59521                                 257.00                  NA             NA            0.00


            Plain Green, LLC
            93 Mack Road, Suite 600 PO
            Box 270 Box Elder, MT
            59521                                                 1,400.00                  NA             NA            0.00


            Red Rock Tribal Lending
            dba CastlePayday.com PO
            Box 704 Watersmeet, MI
            49969-0704                                            1,350.00                  NA             NA            0.00


            Swedish Medical Center
            Mailstop: 37268915 P.O. Box
            660354 Dallas, TX 75266-
            0354                                                     30.23                  NA             NA            0.00


            Syncb/Amazon
            Po Box 965015 Orlando, FL
            32896                                                   985.00                  NA             NA            0.00


            Synchrony Bank
            PO Box 5138 Timonium, MD
            21094                                                 2,017.24                  NA             NA            0.00


            Target Nb
            Po Box 673 Minneapolis, MN
            55440                                                     0.00                  NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
            Case 20-11870-TWD                   Doc 82    Filed 09/09/21     Ent. 09/09/21 07:47:35   Pg. 8 of 17
                                                               CLAIMS             CLAIMS
                                                UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                  6F)              Claim)

            Us Bank
            4325 17th Ave S Fargo, ND
            58125                                                  6,277.00                  NA              NA              0.00


            Us Bank
            Cb Disputes Po Box 108 Saint
            Louis, MO 63166                                            0.00                  NA              NA              0.00


            Us Bank
            Cb Disputes Po Box 108 Saint
            Louis, MO 63166                                            0.00                  NA              NA              0.00


            AMERICAN EXPRESS
3           NATIONAL BANK                       7100-000           2,543.00             2,675.84        2,675.84           174.87


            AMERICAN EXPRESS
4           NATIONAL BANK                       7100-000           1,195.00             1,308.53        1,308.53            85.51


            ASHLEY FUNDING
7           SERVICES, LLC                       7100-000             114.62               114.62         114.62              7.49


14          BECU                                7100-000           1,478.00             1,505.63        1,505.63            98.39


15          BECU                                7100-000           2,000.00             2,147.82        2,147.82           140.36


11          BENJAMIN SCHWARTZ                   7100-000                NA            17,713.78              0.00            0.00


20          BENJAMIN SCHWARTZ                   7100-000          17,691.74           17,713.78        17,713.78         1,157.62


13          CREDIT FIRST NA                     7100-000           1,288.23             1,288.23        1,288.23            84.19




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
            Case 20-11870-TWD                   Doc 82     Filed 09/09/21     Ent. 09/09/21 07:47:35     Pg. 9 of 17
                                                                CLAIMS              CLAIMS
                                                 UNIFORM
                                                              SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                               CLAIMS PAID
                                                               (from Form        (from Proofs of     ALLOWED
                                                  CODE
                                                                   6F)               Claim)

            DEPARTMENT STORES
2           NATIONAL BANK                        7100-000                 NA                201.48         201.48             13.16


            EVERGREEN
            PROFESSIONAL
17          RECOVERIES I                         7100-000            1,171.00             1,171.00        1,171.00            76.53


10          KAY HESSEMER                         7100-000                 NA            14,711.73              0.00            0.00


19          KAY HESSEMER                         7100-000           14,693.42           14,711.73        14,711.73           961.43


8           MICHELE ECKMAN                       7100-000                 NA              1,020.00             0.00            0.00


22          MICHELLE ECKMAN                      7100-000            1,020.00             1,020.00        1,020.00            66.66


            PORTFOLIO RECOVERY
16          ASSOCIATES, LLC                      7100-000            2,539.00             2,634.03        2,634.03           172.14


            QUANTUM3 GROUP LLC
1           AS AGENT FOR                         7100-000           23,606.00           24,605.95        24,605.95         1,608.03


18          RANDI DOLAN                          7100-000             997.36                998.41         998.41             65.25


9           RANDI DOLAN                          7100-000                 NA                998.41             0.00            0.00


5           TD BANK, USA                         7100-000             600.00                818.47         818.47             53.49


            U.S. DEPARTMENT OF
12          EDUCATION                            7100-000           22,230.00           22,261.47              0.00            0.00


            U.S. DEPARTMENT OF
21          EDUCATION                            7100-000           22,230.00           22,261.47        22,261.47         1,454.81




     UST Form 101-7-TDR (10/1/2010) (Page: 10)
          Case 20-11870-TWD                  Doc 82         Filed 09/09/21      Ent. 09/09/21 07:47:35    Pg. 10 of 17
                                                                CLAIMS              CLAIMS
                                                 UNIFORM
                                                              SCHEDULED            ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                    TRAN.                                                              CLAIMS PAID
                                                               (from Form        (from Proofs of     ALLOWED
                                                  CODE
                                                                   6F)               Claim)

            INTERNAL REVENUE
6B          SERVICE                              7300-000                 NA                171.69         171.69              0.00

TOTAL GENERAL UNSECURED                                          $ 159,781.19        $ 152,054.07      $ 95,348.68       $ 6,219.93
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 11)
          Case 20-11870-TWD                  Doc 82         Filed 09/09/21      Ent. 09/09/21 07:47:35    Pg. 11 of 17
                                                                                      FORM 1
                                                                  INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                  Page:       1
                                                                                   ASSET CASES                                                                                                      Exhibit 8
Case No:            20-11870         TWD Judge: Timothy W. Dore                                                             Trustee Name:                     Ronald G. Brown - Chapter 7 Trustee
Case Name:          BARNARD, NICHOLAS CLIFTON                                                                              Date Filed (f) or Converted (c):   07/10/20 (f)
                                                                                                                           341(a) Meeting Date:               08/06/20
For Period Ending: 09/02/21                                                                                                Claims Bar Date:                   02/12/21



                                        1                                  2                          3                         4                         5                                 6
                                                                                             Estimated Net Value
                                                                       Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds               Asset Fully Administered (FA)/
                              Asset Description                       Unscheduled          Less Liens, Exemptions,          Abandoned                Received by             Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)              Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. Vehicle - 2013 Ford C-Max                                              3,373.00                             0.00                                               0.00                  FA
     No equity with costs of sale.


 2. Furniture (red couch, desk/table, etc)                                     550.00                           0.00                                               0.00                  FA


 3. Appliances (air conditioner, blender, hot pot)                             121.00                           0.00                                               0.00                  FA


 4. Office (2 MacBook, iPhone 7, printer & scanner)                            500.00                           0.00                                               0.00                  FA


 5. Household (plates, glasses, cups)                                          160.00                           0.00                                               0.00                  FA


 6. Electronics (TV, DVD)                                                      990.00                           0.00                                               0.00                  FA


 7. Collectibles (Starbucks card collection and misc)                           50.00                           0.00                                               0.00                  FA


 8. Books-Music (111 CDs; 39 DVDs; 36 Hardcover Books)                     1,000.00                             0.00                                               0.00                  FA


 9. English Handbells (1/4 owner of set)                                   1,755.98                             0.00                                               0.00                  FA


 10. Clothing                                                                  250.00                           0.00                                               0.00                  FA


 11. Pet - Grey Shorthaired Feline                                               0.00                           0.00                                               0.00                  FA


 12. Cash                                                                        2.64                           0.00                                               0.00                  FA


 13. Capital One Checking Acct. x4273                                            0.00                           0.00                                               0.00                  FA



LFORM1                                                                                                                                                                                                  Ver: 22.03d
         UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                             Case 20-11870-TWD      Doc 82          Filed 09/09/21          Ent. 09/09/21 07:47:35                  Pg. 12 of 17
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                     Page:        2
                                                                                                  ASSET CASES                                                                                                       Exhibit 8
Case No:            20-11870        TWD Judge: Timothy W. Dore                                                                             Trustee Name:                      Ronald G. Brown - Chapter 7 Trustee
Case Name:          BARNARD, NICHOLAS CLIFTON                                                                                             Date Filed (f) or Converted (c):    07/10/20 (f)
                                                                                                                                          341(a) Meeting Date:                08/06/20
                                                                                                                                          Claims Bar Date:                    02/12/21



                                       1                                                  2                          3                         4                         5                                    6
                                                                                                            Estimated Net Value
                                                                                      Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                  Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled          Less Liens, Exemptions,          Abandoned                Received by                Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                and Other Costs)          OA=554(a) Abandon             the Estate


 14. Wright Patt Credit Union Savings Acct. x1250-00                                      1,043.45                             0.00                                                0.00                     FA


 15. Wright Patt Credit Union Checking Acct. x1250-90                                          62.40                           0.00                                                0.00                     FA


 16. Stride Bank Checking Acct. x4938                                                         218.11                           0.00                                                0.00                     FA


 17. Green Dot Bank checking Acct. x9988                                                        0.00                           0.00                                                0.00                     FA


 18. Square Inc. - Prepaid card Acct. x2390                                                     0.51                           0.00                                                0.00                     FA


 19. Fully refundable Security Deposit Held By Landlord                                   1,275.00                             0.00                                                0.00                     FA


 20. Seattle City Light owes Debtor for back discounts                                        483.12                           0.00                                                0.00                     FA


 21. Settlement with Columbia Debt Recovery, LLC                                                0.00                           0.00                                                0.00                     FA


 22. Settlement with Crown Asset Mgt, LLC collection                                            0.00                           0.00                                                0.00                     FA


 23. Preference Clairm (u)                                                                      0.00                      10,500.00                                           10,500.00                     FA
     Trunover of funds paid to attorneys prior to filing; related to Assets 21
     and 22

                                                                                                                                                                                             Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                      $11,835.21                       $10,500.00                                          $10,500.00                            $0.00
                                                                                                                                                                                             (Total Dollar Amount in Column 6)




LFORM1                                                                                                                                                                                                                     Ver: 22.03d
         UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                           Case 20-11870-TWD                       Doc 82          Filed 09/09/21          Ent. 09/09/21 07:47:35                  Pg. 13 of 17
                                                                                                  FORM 1
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                                       Page:       3
                                                                                               ASSET CASES                                                                                                           Exhibit 8
Case No:             20-11870       TWD Judge: Timothy W. Dore                                                                              Trustee Name:                      Ronald G. Brown - Chapter 7 Trustee
Case Name:           BARNARD, NICHOLAS CLIFTON                                                                                              Date Filed (f) or Converted (c):   07/10/20 (f)
                                                                                                                                            341(a) Meeting Date:               08/06/20
                                                                                                                                            Claims Bar Date:                   02/12/21

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   Initial Projected Date of Final Report (TFR): 08/01/22           Current Projected Date of Final Report (TFR): 08/01/22




LFORM1                                                                                                                                                                                                                   Ver: 22.03d
         UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                           Case 20-11870-TWD                       Doc 82          Filed 09/09/21              Ent. 09/09/21 07:47:35                Pg. 14 of 17
                                                                                                    FORM 2                                                                                   Page:     1
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                          Exhibit 9
  Case No:             20-11870 -TWD                                                                                      Trustee Name:                    Ronald G. Brown - Chapter 7 Trustee
  Case Name:           BARNARD, NICHOLAS CLIFTON                                                                          Bank Name:                       Axos Bank
                                                                                                                          Account Number / CD #:           *******0702 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******5337
  For Period Ending: 09/02/21                                                                                             Blanket Bond (per case limit):   $ 55,683,398.00
                                                                                                                          Separate Bond (if applicable):


           1              2                              3                                               4                                            5                      6                   7
    Transaction       Check or                                                                                                   Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction         Tran. Code       Deposits ($)       Disbursements ($)         Balance ($)
                                                                                 BALANCE FORWARD                                                                                                           0.00
          12/01/20       23       ANDERSON SANTIAGO PLLC                         Preference Claim                               1241-000               10,500.00                                     10,500.00
          03/03/21                Axos Bank                                      BANK SERVICE FEE                               2600-000                                           10.47             10,489.53
          04/02/21                Axos Bank                                      BANK SERVICE FEE                               2600-000                                           11.58             10,477.95
          07/20/21     020001     Ronald G. Brown                                Chapter 7 Compensation/Fees                    2100-000                                         1,800.00             8,677.95
                                  P.O. Box 2369
                                  Kirkland, WA 98083
          07/20/21     020002     Ronald G. Brown                                Chapter 7 Expenses                             2200-000                                          156.90              8,521.05
                                  P.O. Box 2369
                                  Kirkland, WA 98083
          07/20/21     020003     Internal Revenue Service                       Claim 6A, Payment 2100.00000%                  5800-000                                         2,301.12             6,219.93
                                  P.O. Box 7317                                  Priority Tax Claim
                                  Philadelphia, PA 19101-7317
          07/20/21     020004     Quantum3 Group LLC as agent for                Claim 1, Payment 26.53513%                     7100-000                                         1,608.03             4,611.90
                                  Crown Asset Management LLC                     General Unsecured Claim
                                  PO Box 788
                                  Kirkland, WA 98083-0788
          07/20/21     020005     CREDIT FIRST NA                                Claim 13, Payment 26.53532%                    7100-000                                           84.19              4,527.71
                                  PO BOX 818011                                  General Unsecured Claim
                                  CLEVELAND, OH 44181
          07/20/21     020006     BECU                                           Claim 14, Payment 26.53481%                    7100-000                                           98.39              4,429.32
                                  PO Box 97050                                   General Unsecured Claim
                                  Seattle, WA 98124
          07/20/21     020007     BECU                                           Claim 15, Payment 26.53500%                    7100-000                                          140.36              4,288.96
                                  PO Box 97050                                   General Unsecured Claim
                                  Seattle, WA 98124
          07/20/21     020008     Portfolio Recovery Associates, LLC             Claim 16, Payment 26.53523%                    7100-000                                          172.14              4,116.82
                                  POB 12914                                      General Unsecured Claim
                                  Norfolk, VA 23541



                                                                                                                          Page Subtotals               10,500.00                  6,383.18
                                                                                                                                                                                                     Ver: 22.03d
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                        Case 20-11870-TWD                  Doc 82    Filed 09/09/21            Ent. 09/09/21 07:47:35             Pg. 15 of 17
                                                                                                FORM 2                                                                                        Page:    2
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                           Exhibit 9
  Case No:             20-11870 -TWD                                                                                      Trustee Name:                    Ronald G. Brown - Chapter 7 Trustee
  Case Name:           BARNARD, NICHOLAS CLIFTON                                                                          Bank Name:                       Axos Bank
                                                                                                                          Account Number / CD #:           *******0702 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******5337
  For Period Ending: 09/02/21                                                                                             Blanket Bond (per case limit):   $ 55,683,398.00
                                                                                                                          Separate Bond (if applicable):


           1              2                                 3                                            4                                            5                       6                   7
    Transaction       Check or                                                                                                   Uniform                                                      Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          07/20/21     020009     EVERGREEN PROFESSIONAL RECOVERIES              Claim 17, Payment 26.53544%                    7100-000                                            76.53             4,040.29
                                  INC                                            General Unsecured Claim
                                  12100 NE 195TH ST STE 125
                                  BOTHELL, WA 98011
          07/20/21     020010     Randi Dolan                                    Claim 18, Payment 26.53539%                    7100-000                                            65.25             3,975.04
                                  3112 Celt Aly                                  General Unsecured Claim
                                  Nolensville, TN 37135
          07/20/21     020011     Kay Hessemer                                   Claim 19, Payment 26.53513%                    7100-000                                           961.43             3,013.61
                                  1302 N, 152nd Street #4
                                  Shoreline, WA 98133
          07/20/21     020012     Department Stores National Bank                Claim 2, Payment 26.53167%                     7100-000                                            13.16             3,000.45
                                  c/o Quantum3 Group LLC                         General Unsecured Claim
                                  PO Box 657
                                  Kirkland, WA 98083-0657
          07/20/21     020013     Benjamin Schwartz                              Claim 20, Payment 26.53514%                    7100-000                                          1,157.62            1,842.83
                                  210B 26th Avenue East                          General Unsecured Claim
                                  Seattle, WA 98112
          07/20/21     020014     U.S. Department of Education                   Claim 21, Payment 26.53510%                    7100-000                                          1,454.81              388.02
                                  P.O. Box 790321                                General Unsecured Claim
                                  St. Louis, MO 63179-0321
          07/20/21     020015     Michelle Eckman                                Claim 22, Payment 26.53529%                    7100-000                                            66.66               321.36
                                  8628 SW 108th Place Road                       General Unsecured Claim
                                  Ocala, FL 34481
          07/20/21     020016     American Express National Bank                 Claim 3, Payment 26.53514%                     7100-000                                           174.87               146.49
                                  c/o Becket and Lee LLP                         General Unsecured Claim
                                  PO Box 3001
                                  Malvern PA 19355-0701
          07/20/21     020017     American Express National Bank                 Claim 4, Payment 26.53481%                     7100-000                                            85.51                  60.98
                                  c/o Becket and Lee LLP                         General Unsecured Claim
                                  PO Box 3001

                                                                                                                          Page Subtotals                        0.00               4,055.84
                                                                                                                                                                                                      Ver: 22.03d
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                        Case 20-11870-TWD                  Doc 82    Filed 09/09/21            Ent. 09/09/21 07:47:35             Pg. 16 of 17
                                                                                                FORM 2                                                                                                    Page:      3
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                        Exhibit 9
  Case No:             20-11870 -TWD                                                                                         Trustee Name:                       Ronald G. Brown - Chapter 7 Trustee
  Case Name:           BARNARD, NICHOLAS CLIFTON                                                                             Bank Name:                          Axos Bank
                                                                                                                             Account Number / CD #:              *******0702 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******5337
  For Period Ending: 09/02/21                                                                                                Blanket Bond (per case limit):      $ 55,683,398.00
                                                                                                                             Separate Bond (if applicable):


           1              2                               3                                              4                                                 5                          6                         7
    Transaction       Check or                                                                                                      Uniform                                                               Account / CD
       Date           Reference               Paid To / Received From                        Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                  Malvern PA 19355-0701
          07/20/21     020018     TD Bank, USA                                   Claim 5, Payment 26.53536%                        7100-000                                                 53.49                        7.49
                                  by American InfoSource as agent                Tax Penalty Claim
                                  PO Box 248866
                                  Oklahoma City, OK 73124-8866
          07/20/21     020019     Ashley Funding Services, LLC                   Claim 7, Payment 26.53464%                        7100-000                                                   7.49                       0.00
                                  Resurgent Capital Services                     General Unsecured Claim
                                  PO Box 10587
                                  Greenville, SC 29603-0587

                                                                                                         COLUMN TOTALS                                      10,500.00                  10,500.00                          0.00
                                                                                                             Less: Bank Transfers/CD's                           0.00                       0.00
                                                                                                         Subtotal                                           10,500.00             10,500.00
                                                                                                             Less: Payments to Debtors                                                 0.00
                                                                                                         Net
                                                                                                                                                            10,500.00             10,500.00
                                                                                                                                                                                 NET                             ACCOUNT
                                                                                                          TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                        Checking Account (Non-Interest Earn - ********0702                   10,500.00                   10,500.00                         0.00
                                                                                                                                                 ------------------------    ------------------------   ------------------------
                                                                                                                                                             10,500.00                   10,500.00                         0.00
                                                                                                                                                 ==============             ==============              ==============
                                                                                                                                                  (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                             Transfers)               To Debtors)                    On Hand




                                                                                                                             Page Subtotals                        0.00                       60.98
                                                                                                                                                                                                                    Ver: 22.03d
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                        Case 20-11870-TWD                  Doc 82    Filed 09/09/21           Ent. 09/09/21 07:47:35                  Pg. 17 of 17
